Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lussier (US PGPUB 20100111369).
[Claim 1]
A portable apparatus for analyzing a plant specimen, the apparatus comprising:
a housing assembly adapted to be carried between locations by a person (portable IFIS system 100, Paragraph 21, figure 1), the housing assembly having a closed configuration wherein the housing assembly defines a sensing volume (figure 1), the housing assembly controlling entry of ambient light into the sensing volume when in the closed configuration (Paragraph 6, The inventive system images the plant-under-test while the plant (or its portions being imaged) is shielded from ambient light or under a temporary shroud.  The system acquires the dark-adapted, time-dependent fluorescence measurements and transmissive spectral data as a combined plant stress diagnostic and stores the data in the system's buildable database);
at least one light emitter supported by the housing and positioned to emit light within the sensing volume when the housing is in a closed configuration (Paragraph 7, The inventive IFIS detects and diagnoses plant stress in part using visible light in the 400-600 nm range.  This light induces 
a specimen support coupled with the housing wherein the specimen support positions the plant specimen within the sensing volume whereby light emitted from the at least one light emitter is incident upon the plant specimen when the housing is in a closed configuration (Paragraph 24, After the dark-adapt-time of 3 minutes or more depending on the plant species a portion of plant 22 is placed in clamping leaf holder 11.  Leaf holder 11 assures that the leaf orientation is correct, that the leaf is not physically damaged, and that the leaf remains dark adapted.  Hand-held imager 1, (which as necessary can be held and stabilized by a pole extender under the shroud) is then used to test the leaf);
an image sensor positioned to sense light within the sensing volume that has been emitted from the at least one light emitter and incident on the plant specimen (Paragraph 8, FIS system is a hand-held, active light multi-spectral, sensitive CCD imager with embedded computer.  The system uses a primary visible light source, preferably of a light-emitting-diode array that provides spectral light at 400, 420, 470, 530, 600 nm or B-G-Y light from 400 nm to 600 nm.  The spectra are the same as the mercury halide lamp used for CFIT testing in the referenced '806 patent.  A LED controller can turn the LED array on-off, or individual LED spectra on-off.  The system uses a two-dimensional CCD imaging device to acquire chlorophyll fluorescence emissions as a CFIT video-data stream at 690 nm (PSII) and 740 nm (PSI) via the use of narrow-band (10 nm) filters); and 
a processor operably coupled with the at least one light emitter and the image sensor to control operation of the apparatus whereby image data captured by the image sensor is obtained to assess 
[Claim 2]
The apparatus of claim 1 wherein the apparatus is configured to acquire images with the image sensor under a plurality of different lighting conditions (Paragraph 8).
[Claim 3]
The apparatus of claim 2 wherein the at least one light emitter includes or an LED array emitting light within the range of 350 to 480 nm (The system uses a primary visible light source, preferably of a light-emitting-diode array that provides spectral light at 400, 420, 470, 530, 600 nm or B-G-Y light from 400 nm to 600 nm).
[Claim 4]
The apparatus of claim 2 wherein the at least one light emitter includes two different light emitters selected from the group including a halogen light source, a laser light source emitting light in the range of 400 to 410 nm, and an LED array emitting light within the range of 350 to 480 nm (Paragraph 22, A light focus cone 10 carries within it an LED array or ring light 8.  The combination of these two provides balanced light in one or more spectra in the 400 to 600 nm range to the leaf).

The apparatus of claim 1 wherein the image sensor is a CMOS sensor or a CCD sensor (Paragraph 6).
[Claim 9]
The apparatus of claim 1 wherein the specimen support, the at least one light emitter and the image sensor are all fixed relative to the housing assembly when the housing assembly is in the closed configuration (see figure 1).
[Claim 10]

[Claim 11] 
The apparatus of claim 1 wherein the light emitted from the at least one light emitter and incident on the plant specimen that is sensed by image sensor defines an optical path from the light emitter to the image sensor, wherein the apparatus includes a plurality of optical components interacting with the light defining the optical path and wherein the at least one light emitter and the image sensor each define one of the plurality of optical components (Paragraphs 6-8); and
wherein a plant specimen engaged by the specimen support is movable relative to at least one of the plurality of optical components in the optical path (The user has the ability to move the plant).
[Claim 20]
The apparatus of any one of claim I wherein the at least one light emitter includes a light enclosure assembly, the light enclosure assembly comprising a light source disposed within an enclosure wherein the enclosure defines an opening through which light from the light source is emittable from the light enclosure assembly and wherein the light enclosure assembly is positionable whereby the light emitted through the opening is incident upon the plant specimen and sensible by the image sensor (Paragraph 23, Leaf unit 26 is an extension of the hand-held unit 1 (and can be attached to it at pivot 20) and includes an annular soft-faced (so as not to damage the plant) leaf-holder 11 that holds one or more leaves or other portions of plant 22 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lussier (US PGPUB 20100111369).
[Claim 5]
The apparatus of claim 2 wherein the at least one light emitter includes at least one halogen light source (Paragraph 9), an LED array emitting light within the range of 350 to 480 nm (Paragraph 22). Lussier fails to teach at least one laser light source emitting light in the range of 400 to 410 nm. However Official Notice is taken that it is very well known to have at least one laser light source emitting light in the range of 400 to 410 nm in order to have a coherent light source.
[Claim 6]
Lussier teaches wherein the apparatus is configured to capture a hyperspectral reflectance image, a hyperspectral transmittance image and a fluorescent image of a region of interest on the plant specimen in a single imaging sequence (Paragraph 5, Transmissive spectral signatures that are responsive to visible/near infrared (NIR) wavelength bands are used as a complement to the chlorophyll fluorescence emissions.  When FIT signatures are combined with additional hyperspectral transmissive data, and compared to expert knowledge data, the result is a plant stress diagnostic that confirms a diagnosis of water stress, nutrient deficiency, toxic contaminants (e.g., arsenic and heavy metals), and pathogens, based on additional colors, lesions and/or spectral indicators detected by the FIT patterns and transmissive light data.).

Allowable Subject Matter
Claims 7, 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or suggest “configuration, the specimen support is positioned between the image sensor and a first halogen light source whereby the image sensor can capture a hyperspectral! transmittance image from light transmitted through the plant specimen which has been emitted from the first halogen light source and wherein a second halogen light source, the laser light source and the LED array are positioned between the specimen support and the image sensor whereby the image sensor can capture a hyperspectral! reflectance image and a fluorescent image from light emitted from at least one of the second halogen light source, the laser light source and the LED array and reflected by the plant specimen” and “wherein the image sensor is adapted to acquire images under a plurality of different lighting conditions and wherein the apparatus is configured to move the plant specimen relative to at least one of the plurality of optical components in the optical path to thereby define a plurality of different regions of interest viewable by the image sensor on the plant specimen and wherein the apparatus is configured to acquire, at each region of interest, a plurality of 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360.  The examiner can normally be reached on Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696